Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered January 8, 1999, convicting defendant, after a jury trial, of robbery in the first degree (two counts) and attempted robbery in the first degree, and sentencing him to consecutive terms of *1618 to 16 years, 8 to 16 years and 4 to 8 years, unanimously modified, as a matter of discretion in the interest of justice, to direct that the sentence on the attempted robbery in the first degree conviction of 4 to 8 years run concurrently with the other sentences, and otherwise affirmed.
Defendant failed to preserve any of his various claims of prosecutorial misconduct in cross-examination and summation and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged conduct did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Were we to find any error, we would find it to be harmless in light of the overwhelming evidence of defendant’s guilt.
We find the sentence excessive to the extent indicated.
The record establishes that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714 [1998]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.